 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDSHIRLINGTON SUPERMARKET, INC., AND ITS SUBSIDIARIES, SHIRLEY FOODSTORE No. 1, INC., SHIRLEY FooD STORE No. 2, INC., SHUU.EY FooDSTORE No. 5, INC., SHIRLEY FooD STORE No. 6, AND WESTMONT SuPER-MARKET,INC.andLooAL 1501, RETAIL CLERKS INTERNATIONAL Asso-CIATION,AFL, PETITIONER.Case No. 5-RC-109.5.January 15,1953Supplemental Decision,Order,and Second Direction ofElectionPursuant to a Decision and Direction of Election issued herein onAugust 18,1952,1 an election by secret ballot was conducted on Septem-ber 6, 1952, under the direction and supervision of the Regional Direc-tor for the Fifth Region, among the employees in the voting groupestablished by the Board.Following the election, a tally of ballotswas furnished the parties.The tally shows that of approximately 66eligible voters, 60 cast valid ballots, of which 24 were for, and 36 wereagainst, the Petitioner?There was 1 challenged ballot.Thereafter, on September 12, 1952, the Petitioner filed timely ob-jections to conduct affecting the results of the election.The RegionalDirector investigated the objections, and on November 20, 1952, issuedand duly served upon the parties a report on objections, in which herecommended that the election be set aside.On December 8, 1952, theEmployer filed exceptions to the Regional Director's report.The Regional Director found that eligible employees weretemporarily relieved of their duties, assembled, and addressed oncompany time and property by employer-representatives who,inter-alia,urged the employees to vote against the Union; and that thesespeeches began approximately 21/2 hours before the start of the elec-tion and in some instances were being delivered while the election wasactually in progress.As to these findings, the Employer denies onlythat these speeches in some instances were being delivered while theelection was actually in progress.Even accepting the Employer's denial, we find, as the RegionalDirector did, that the timing of the speeches denied a substantiallyequal opportunity for presentation of the Union's views and wastantamount to a refusal to consider a request by the Union to reply;and that the timing of the Employer's speeches was not counteractedby the absence of evidence as to a no-solicitation rule or the oppor-tunities which the Union may have had to present its views to theemployees under other circumstances.We find further, as we have1 Not reportedin printed volumes of Board Decision,No otherunion appeared on the ballot.102 NLRB No. 36. VALENTINE SUGARS, INC.313under similar circumstances,that such conduct by the Employer wasdiscriminatory and prejudiced that atmosphere we believe is essentialto a fair exerciseof their franchise by thevoters.3We shall,therefore,adopt the Regional Director's recommendationthat the election be set aside;and we shall also direct that a new elec-tion be conducted.OrderIT IS HEREBY ORDERED that the election held on September 6, 1952,among employees of the Employer be, and it hereby is, set aside.[Text of Second Direction of Election omitted from publication inthisvolume.]CHAIRMAN HERZOG andMEMBER PETERSON took no part in the con-sideration of the above SupplementalDecision,Order,and SecondDirection of Election.P The Hills Brothers Company,100 NLRB 964.VALENTINE SUGARS, INC., AND VALITE CORPORATIONandUNITEDPACKINGHOUSE WORKERS OF AMERICA, CIO.Case No. 15-CA-367.January 16,1953Decision and OrderOn May 13, 1952, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondents had not engaged in certain other unfair labor prac-tices alleged in the complaint and recommended dismissal of thoseallegations.Thereafter, the Respondents, the United PackinghouseWorkers (CIO), hereinafter referred to as the CIO, and the ValentineIndependent Union, hereinafter referred to as the Independent, filedexceptions and the Respondents also filed a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.1 Pursuant to the provisions of Section 3 (b) of the Act, as amended,the National LaborRela' ions Board has delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].102 NLRB No. 38.